DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (US 2019/0357177; “Kuang”) in view of Shrivastava (2021/0297842; “Shrivastava”).
Regarding claim 1, Kuang teaches a method for a first User Equipment (UE) to support Sidelink (SL) Discontinuous Reception (DRX), comprising: 
receiving a SL DRX configuration associated with the second UE from the second UE [Kuang ¶ 0260, Fig. 13: 1303. The remote UE sends, to relay UE, a solicitation carrying DRX configuration information or gap configuration information (see also ¶ 0088: remote/relay is a sidelink arrangement, i.e. remote UE DRX is a SL DRX)]; 
transmitting the SL DRX configuration to a network node [Kuang ¶ 0271, Fig. 13: 1308. The relay UE sends, to the eNB, sidelink UE information carrying the DRX configuration information or gap configuration information]; 
receiving a sidelink grant from the network node, wherein the sidelink grant indicates sidelink resources [Kuang ¶¶ 0274-0276, Fig. 13: eNB reads the DRX configuration information or gap configuration information carried in the sidelink UE information, to determine the DRX dormant period or discovery gap of the remote UE, so that the resource is allocated in the DRX dormant period or discovery gap of the remote UE. The eNB may allocate a resource pool, or may allocate a dedicated resource and in 1310. The eNB sends an allocated resource pool or dedicated resource to the relay UE]; and 
performing a sidelink transmission to the second UE based on the sidelink resources [Kuang ¶¶ 0278-0279, Fig. 13: 1311. The relay UE sends the response to the remote UE.  Specifically, the relay UE sends the response by using the resource allocated by the eNB. If the eNB allocates the response pool, the relay UE selects one resource from the response pool to send the response message. If the eNB allocates the dedicated resource, the relay UE sends the response message by using the dedicated resource].
However, Kuang does not explicitly disclose establishing a unicast link with a second UE.
However, in a similar field of endeavor, Shrivastava teaches establishing a unicast link with a second UE [Shrivastava ¶ 0095: Remote UE 1102 transmits its current state and unicast DRX configurations for connected state over the PC-5 link (i.e. an established unicast link) to the Relay UE 1104].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a remote device DRX configuration to a network in order to facilitate the allocation of sidelink resources as taught by Kuang with the method of a remote device providing DRX configuration to a relay device over an established unicast link as taught by Shrivastava.  The motivation to do so would be to reduce power consumption in D2D communication systems [Shrivastava ¶ 0012].
Regarding claim 2, Kuang in view of Shrivastava teaches the method of claim 1, wherein the first UE is a transmitting UE, and the second UE is a receiving UE [Kuang ¶ 0260, Fig. 13: 1303. The remote UE (i.e. first transmitting UE) sends, to relay UE (i.e. second receiving UE), a solicitation carrying DRX configuration information or gap configuration information; see also Fig. 1 generally showing that both remote UE and relay UE have transmit and receive capabilities].
Regarding claim 7, Kuang in view of Shrivastava teaches the method of claim 1, wherein the network node is a base station [Kuang ¶ 0271, Fig. 13: 1308. The relay UE sends, to the eNB (i.e. network node is base station), sidelink UE information carrying the DRX configuration information or gap configuration information].
Regarding claim 9, Kuang teaches a first User Equipment (UE) to support Sidelink (SL) Discontinuous Reception (DRX), comprising: 
a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory [Kuang ¶ 0354, Fig. 20: relay user equipment 2000 includes a memory 2001 and a processor 2004, wherein the memory 2001 is configured to store a group of program instructions, and the processor 2004 is configured to invoke the program instructions stored thereon] to: 
receive a SL DRX configuration associated with the second UE from the second UE [Kuang ¶ 0260, Fig. 13: 1303. The remote UE sends, to relay UE, a solicitation carrying DRX configuration information or gap configuration information (see also ¶ 0088: remote/relay is a sidelink arrangement, i.e. remote UE DRX is a SL DRX)]; 
transmit the SL DRX configuration to a network node [Kuang ¶ 0271, Fig. 13: 1308. The relay UE sends, to the eNB, sidelink UE information carrying the DRX configuration information or gap configuration information]; 
receive a sidelink grant from the network node, wherein the sidelink grant indicates sidelink resources [Kuang ¶¶ 0274-0276, Fig. 13: eNB reads the DRX configuration information or gap configuration information carried in the sidelink UE information, to determine the DRX dormant period or discovery gap of the remote UE, so that the resource is allocated in the DRX dormant period or discovery gap of the remote UE. The eNB may allocate a resource pool, or may allocate a dedicated resource and in 1310. The eNB sends an allocated resource pool or dedicated resource to the relay UE]; and 
perform a sidelink transmission to the second UE based on the sidelink resources [Kuang ¶¶ 0278-0279, Fig. 13: 1311. The relay UE sends the response to the remote UE.  Specifically, the relay UE sends the response by using the resource allocated by the eNB. If the eNB allocates the response pool, the relay UE selects one resource from the response pool to send the response message. If the eNB allocates the dedicated resource, the relay UE sends the response message by using the dedicated resource].
However, Kuang does not explicitly disclose establishing a unicast link with a second UE.
However, in a similar field of endeavor, Shrivastava teaches establishing a unicast link with a second UE [Shrivastava ¶ 0095: Remote UE 1102 transmits its current state and unicast DRX configurations for connected state over the PC-5 link (i.e. an established unicast link) to the Relay UE 1104].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a remote device DRX configuration to a network in order to facilitate the allocation of sidelink resources as taught by Kuang with the method of a remote device providing DRX configuration to a relay device over an established unicast link as taught by Shrivastava.  The motivation to do so would be to reduce power consumption in D2D communication systems [Shrivastava ¶ 0012].
Regarding claim 10, Kuang in view of Shrivastava teaches the first UE of claim 9, wherein the first UE is a transmitting UE, and the second UE is a receiving UE [Kuang ¶ 0260, Fig. 13: 1303. The remote UE (i.e. first transmitting UE) sends, to relay UE (i.e. second receiving UE), a solicitation carrying DRX configuration information or gap configuration information; see also Fig. 1 generally showing that both remote UE and relay UE have transmit and receive capabilities].
Regarding claim 15, Kuang in view of Shrivastava teaches the first UE of claim 9, wherein the network node is a base station [Kuang ¶ 0271, Fig. 13: 1308. The relay UE sends, to the eNB (i.e. network node is base station), sidelink UE information carrying the DRX configuration information or gap configuration information].

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang in view of Shrivastava in view of Yasukawa et al. (US 2017/0245319; “Yasukawa”).
Regarding claim 3, Kuang in view of Shrivastava teaches the method of claim 1, wherein the first UE transmits a message for providing the sidelink DRX configuration of the second UE to the network node [Kuang ¶ 0271, Fig. 13: after entering RRC connected at 1308. The relay UE sends, to the eNB, sidelink UE information carrying the DRX configuration information or gap configuration information].
However, Kuang does not explicitly disclose the message is a Radio Resource Control (RRC) message.
However, in a similar field of endeavor, Yasukawa teaches [indicating a DRX configuration from a UE to network side using] a Radio Resource Control (RRC) message [Yasukawa ¶ 0106: when UE is in an RRC connected state UE may report to the base station eNB its transition to a D2D discontinuous reception state and an identifier of monitor target during the discontinuous reception through RRC messaging].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a remote device DRX configuration to a network in order to facilitate the allocation of sidelink resources as taught by Kuang with the method of using RRC messaging to indicate a DRX configuration while in an RRC connected state as taught by Yasukawa.  The motivation to do so would be to reduce power consumption in a D2D communication system [Yasukawa ¶ 0012].
Regarding claim 11, Kuang in view of Shrivastava teaches the first UE of claim 9, wherein the processor is further configured to execute a program code stored in the memory to: transmit a message for providing the sidelink DRX configuration of the second UE to the network node [Kuang ¶ 0271, Fig. 13: after entering RRC connected at 1308. The relay UE sends, to the eNB, sidelink UE information carrying the DRX configuration information or gap configuration information].
However, Kuang does not explicitly disclose the message is a Radio Resource Control (RRC) message.
However, in a similar field of endeavor, Yasukawa teaches [indicating a DRX configuration from a UE to network side using] a Radio Resource Control (RRC) message [Yasukawa ¶ 0106: when UE is in an RRC connected state UE may report to the base station eNB its transition to a D2D discontinuous reception state and an identifier of monitor target during the discontinuous reception through RRC messaging].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a remote device DRX configuration to a network in order to facilitate the allocation of sidelink resources as taught by Kuang with the method of using RRC messaging to indicate a DRX configuration while in an RRC connected state as taught by Yasukawa.  The motivation to do so would be to reduce power consumption in a D2D communication system [Yasukawa ¶ 0012].

Claims 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang in view of Shrivastava in view of Xu et al. (US 2019/0174411; “Xu”).
Regarding claim 5, Kuang in view of Shrivastava teaches the method of claim 1, however, does not explicitly disclose wherein the SL DRX configuration includes parameters used to control the period of the second UE monitoring sidelink control channel.
However, in a similar field of endeavor, Xu teaches wherein the SL DRX configuration includes parameters used to control the period of the second UE monitoring sidelink control channel [Xu ¶ 0043: SL-DRX determines an active time for the relay network node and/or the remote network node to detect the PSCCH and a sleep time for the relay network node and/or the remote network node not to detect the PSCCH].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a remote device DRX configuration to a network in order to facilitate the allocation of sidelink resources as taught by Kuang with the method of using a DRX cycle for physical sidelink control channel detection as taught by Xu.  The motivation to do so would be to reduce power consumption at a remote user equipment [Xu ¶ 0043].
Regarding claim 6, Kuang in view of Shrivastava teaches the method of claim 1, however, does not explicitly disclose wherein the SL DRX configuration configures at least one of an on-duration timer used for determining a duration at the beginning of a SL DRX cycle, a slot offset used for determining a delay before starting the on-duration timer, an inactive timer used for determining a duration after a Physical Sidelink Control Channel (PSCCH) occasion in which a sidelink control information indicates a sidelink transmission, a retransmission timer used for determining a maximum duration until a sidelink retransmission is received, a cycle length used for determining a length of the SL DRX cycle, a short cycle length used for determining a length of a second SL DRX cycle shorter than the length of the SL DRX cycle, a cycle start offset used for determining a subframe where the SL DRX cycle starts, and/or a round trip-time timer used for determining a maximum duration before a sidelink HARQ retransmission grant is expected.
However, in a similar field of endeavor, Xu teaches wherein the SL DRX configuration configures at least one of an on-duration timer used for determining a duration at the beginning of a SL DRX cycle, a slot offset used for determining a delay before starting the on-duration timer, an inactive timer used for determining a duration after a Physical Sidelink Control Channel (PSCCH) occasion in which a sidelink control information indicates a sidelink transmission, a retransmission timer used for determining a maximum duration until a sidelink retransmission is received, a cycle length used for determining a length of the SL DRX cycle, a short cycle length used for determining a length of a second SL DRX cycle shorter than the length of the SL DRX cycle, a cycle start offset used for determining a subframe where the SL DRX cycle starts, and/or a round trip-time timer used for determining a maximum duration before a sidelink HARQ retransmission grant is expected [Xu ¶ 0046: the configuration of SL-DRX may include timers as follows: a SLDRX-onDurationTimer for indicating the number of continuous PSCCH sub-frames for the network node to detect the PSCCH after the network node wakes up from the sleep state; a SLDRX-InactivityTimer for indicating the maximum number of PSCCH sub-frames for the network node to wait for successfully decoding of the PSCCH: a SLDRX-Cycle for indicating the number of sub-frames included in one SL-DRX cycle; and a SLDRX-StartOffset for indicating a sub-frame position where each SL-DRX cycle starts (Examiner’s note: the limitations of claim 6 are recited in the alternative (e.g., use of the term “at least one of”) therefore it is only necessary that Xu teach “at least one of” the elements)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a remote device DRX configuration to a network in order to facilitate the allocation of sidelink resources as taught by Kuang with the method of using a DRX cycle for physical sidelink control channel detection as taught by Xu.  The motivation to do so would be to reduce power consumption at a remote user equipment [Xu ¶ 0043].
Regarding claim 13, Kuang in view of Shrivastava teaches the first UE of claim 9, however, does not explicitly disclose wherein the SL DRX configuration includes parameters used to control the period of the second UE monitoring sidelink control channel.
However, in a similar field of endeavor, Xu teaches wherein the SL DRX configuration includes parameters used to control the period of the second UE monitoring sidelink control channel [Xu ¶ 0043: SL-DRX determines an active time for the relay network node and/or the remote network node to detect the PSCCH and a sleep time for the relay network node and/or the remote network node not to detect the PSCCH].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a remote device DRX configuration to a network in order to facilitate the allocation of sidelink resources as taught by Kuang with the method of using a DRX cycle for physical sidelink control channel detection as taught by Xu.  The motivation to do so would be to reduce power consumption at a remote user equipment [Xu ¶ 0043].
Regarding claim 14, Kuang in view of Shrivastava teaches the first UE of claim 9, however, does not explicitly disclose wherein the SL DRX configuration configures at least one of an on-duration timer used for determining a duration at the beginning of a SL DRX cycle, a slot offset used for determining a delay before starting the on-duration timer, an inactive timer used for determining a duration after a Physical Sidelink Control Channel (PSCCH) occasion in which a sidelink control information indicates a sidelink transmission, a retransmission timer used for determining a maximum duration until a sidelink retransmission is received, a cycle length used for determining a length of the SL DRX cycle, a short cycle length used for determining a length of a second SL DRX cycle shorter than the length of the SL DRX cycle, a cycle start offset used for determining a subframe where the SL DRX cycle starts, and/or a round trip-time timer used for determining a maximum duration before a sidelink HARQ retransmission grant is expected.
However, in a similar field of endeavor, Xu teaches wherein the SL DRX configuration configures at least one of an on-duration timer used for determining a duration at the beginning of a SL DRX cycle, a slot offset used for determining a delay before starting the on-duration timer, an inactive timer used for determining a duration after a Physical Sidelink Control Channel (PSCCH) occasion in which a sidelink control information indicates a sidelink transmission, a retransmission timer used for determining a maximum duration until a sidelink retransmission is received, a cycle length used for determining a length of the SL DRX cycle, a short cycle length used for determining a length of a second SL DRX cycle shorter than the length of the SL DRX cycle, a cycle start offset used for determining a subframe where the SL DRX cycle starts, and/or a round trip-time timer used for determining a maximum duration before a sidelink HARQ retransmission grant is expected [Xu ¶ 0046: the configuration of SL-DRX may include timers as follows: a SLDRX-onDurationTimer for indicating the number of continuous PSCCH sub-frames for the network node to detect the PSCCH after the network node wakes up from the sleep state; a SLDRX-InactivityTimer for indicating the maximum number of PSCCH sub-frames for the network node to wait for successfully decoding of the PSCCH: a SLDRX-Cycle for indicating the number of sub-frames included in one SL-DRX cycle; and a SLDRX-StartOffset for indicating a sub-frame position where each SL-DRX cycle starts (Examiner’s note: the limitations of claim 14 are recited in the alternative (e.g., use of the term “at least one of”) therefore it is only necessary that Xu teach “at least one of” the elements)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a remote device DRX configuration to a network in order to facilitate the allocation of sidelink resources as taught by Kuang with the method of using a DRX cycle for physical sidelink control channel detection as taught by Xu.  The motivation to do so would be to reduce power consumption at a remote user equipment [Xu ¶ 0043].

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuang in view of Shrivastava in view of Yu et al. (US 2022/0053496; “Yu”).
Regarding claim 8, Kuang in view of Shrivastava teaches the method of claim 1, however, does not explicitly disclose further comprising: receiving a feedback associated with the sidelink transmission from the second UE, wherein the feedback is a Hybrid Automatic Repeat Request (HARQ) positive acknowledgement or a HARQ negative acknowledgement.
However, in a similar field of endeavor, Yu teaches receiving a feedback associated with the sidelink transmission from the second UE, wherein the feedback is a Hybrid Automatic Repeat Request (HARQ) positive acknowledgement or a HARQ negative acknowledgement [Yu ¶ 0040: sidelink HARQ feedback is supported; ¶ 0043: NACK reported when SL data not successfully received; ¶ 0045: ACK reported when SL data received and decoded successfully].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a remote device DRX configuration to a network in order to facilitate the allocation of sidelink resources as taught by Kuang with the method of using a HARQ feedback mechanism for sidelink transmissions as taught by Yu.  The motivation to do so would be to improve resource utilization efficiency, throughput, QoS, reliability, complexity and power consumption in D2D and V2V communication systems [Yu ¶ 0004].
Regarding claim 16, Kuang in view of Shrivastava teaches the first UE of claim 9, however, does not explicitly disclose wherein the processor is further configured to execute a program code stored in the memory to: receive a feedback associated with the sidelink transmission from the second UE, wherein the feedback is a Hybrid Automatic Repeat Request (HARQ) positive acknowledgement or a HARQ negative acknowledgement.
However, in a similar field of endeavor, Yu teaches receiving a feedback associated with the sidelink transmission from the second UE, wherein the feedback is a Hybrid Automatic Repeat Request (HARQ) positive acknowledgement or a HARQ negative acknowledgement [Yu ¶ 0040: sidelink HARQ feedback is supported; ¶ 0043: NACK reported when SL data not successfully received; ¶ 0045: ACK reported when SL data received and decoded successfully].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of providing a remote device DRX configuration to a network in order to facilitate the allocation of sidelink resources as taught by Kuang with the method of using a HARQ feedback mechanism for sidelink transmissions as taught by Yu.  The motivation to do so would be to improve resource utilization efficiency, throughput, QoS, reliability, complexity and power consumption in D2D and V2V communication systems [Yu ¶ 0004].

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474